Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129797                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  HARLEYSVILLE LAKE STATES                                                                            Robert P. Young, Jr.
  INSURANCE COMPANY,                                                                                  Stephen J. Markman,
                                                                                                                     Justices
           Plaintiff-Appellant,
  v        	                                                       SC: 129797
                                                                   COA: 255195
                                                                   Ingham CC: 02-001427-CK
  MASON INSURANCE AGENCY, INC., 

  and PETER HANOVER,

             Defendants-Appellees. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 13, 2006                      _________________________________________
           s0406                                                              Clerk